Citation Nr: 1024605	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Whether an overpayment in VA compensation benefits, in the 
approximate amount of $13,315.86, was properly created at the 
time of the Veteran's incarceration.

2.  Entitlement to a waiver of recovery for an overpayment of VA 
benefits in the approximate amount of $13,315.86.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to December 
1966.

This matter comes before the Board from a January 2006 decision 
from the Committee on Waivers and Compromises (COWC) at the 
Regional Office and Insurance Center in Philadelphia, 
Pennsylvania, which denied the Veteran's application for a waiver 
of his debt. 

In its denial of the waiver, the COWC discussed the underlying 
creation of the debt as caused by his incarceration, which the 
Veteran continues to challenge via his allegations that he did 
not receive some of the payments in question due to being the 
victim of check forgery.  The Board finds it appropriate to 
address the initial validity of the debt, as this preliminary 
step is required prior to reaching any determination regarding 
waiver of such debt.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).

It is important to note the Board's reference to the issues of 
validity of debt and waiver in terms of an "approximate" amount 
of $13,315.86.  This amount was calculated by the RO based on a 
vaguely asserted date of incarceration in July 1999, with the 
benefits deemed terminated as of August 31, 1999 which would be 
60 days after July 1, 1999.  However, the actual date that his 
incarceration began is not yet known.  If the debt is deemed to 
be valid, and the official start date of his incarceration is 
clarified, this could affect the effective date of the 
discontinuance of his benefits, thus the true amount of 
indebtedness is uncertain at the present time.

While the actual amount of the outstanding debt (if any) is 
uncertain, the circumstances by which the debt was created are 
clearly established by the existing record.  Therefore, the Board 
finds it appropriate to reach a determination as to the initial 
validity of the debt, as this preliminary step is required prior 
to reaching any determination regarding waiver of such debt.  See 
Schaper supra.  

Furthermore, should the debt be determined to be valid following 
remand, the actual amount of debt is to be clarified pursuant to 
the remand instructions below.  To be clear, the Board's 
reference to the amount of debt in terms of an "approximate" 
$13,315.86 is in no way intended to establish, confirm, or 
substantiate the actual amount of this Veteran's indebtedness.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled. 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).  To establish improper creation of an overpayment, i.e. 
an invalid debt, evidence must show that the appellant was 
legally entitled to the VA compensation benefits at issue, or, if 
he was not legally entitled to these benefits, then it must be 
shown that VA was solely at fault for the erroneous payment of 
excess benefits.

When an overpayment has been made by reason of an erroneous award 
based solely upon administrative error, the reduction of that 
award cannot be made retroactive to form an overpayment of debt 
owed to VA from the recipient of the erroneous award. 38 U.S.C.A. 
§ 5112(b)(10) (West 2002); Erickson v. West, 13 Vet. App. 495, 
499 (2000); 38 C.F.R. § 3.500(b) (2009).

Administrative errors include actions that grant or deny 
entitlement, whether based upon mistake of fact or law. VAOPGPREC 
2-90 (March 20, 1990) (describing errors of fact, e.g., VA 
mistakes or overlooks the facts of record or makes a purely 
clerical error versus errors of judgment, e.g., VA fails to 
properly interpret, understand and follow existing procedure or 
legal requirements); see also Jordan v. Brown, 10 Vet. App. 171 
(1997).  Sole administrative error, however, may be found to 
occur only in cases where the Veteran had no knowledge of the 
erroneous award, or had no cause to know that payments were 
erroneous.  Such error contemplates that neither the Veteran's 
actions nor his failure to act contributed to payment pursuant to 
an erroneous award. 38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 
3.500(b)(2); Jordan v. Brown, supra (sole administrative error is 
not present if the payee knew, or should have known, that the 
payments were erroneous).

In this matter, the Board finds it necessary to remand this 
matter to the RO to determine if its actions leading up to the 
creation of the debt constitute administrative error, as 
described above, and thus renders the debt invalid.  

Prior to incarceration, this Veteran was entitled to non service-
connected pension benefits.  See Rating decision of December 1997 
granting entitlement to nonservice connected pension.  A letter 
dated in January 1998 provided notice of the pension grant, and 
also advised the Veteran of his need to report changes in his 
income, as failure to do so promptly could result in an 
overpayment.  This letter also advised him of his responsibility 
to keep the VA apprised of any address changes.  The letter also 
advised him to review an enclosed VA Form 21-8768 (Disability 
Pension Awards Attachment) which further provided information 
about his rights to receive the pension benefits, including 
advising him of how incarceration for a felony conviction could 
adversely affect his payments.  The letter was sent to his last 
known address at the time, and in November 1998, an envelope, 
presumed to contain this letter, was date stamped and returned to 
the VA as undeliverable, with a notation that he was 
"temporarily away."  

Thereafter, the VA sent address information requests to the 
Postmaster in December 1998 and January 1999, which yielded a 
response from the postmaster, giving a new address of record.  In 
December 1998, an eligibility verification report (EVR) letter 
advising him of his responsibilities pertaining to reporting any 
income was sent to the Veteran's last known address as verified 
by the Postmaster.  In January 1999, an envelope, presumed to 
contain this letter, was date stamped and returned to the VA as 
undeliverable, with a notation that there was no forward order on 
file.  

No correspondence was received from the Veteran between December 
1998 and May 2001.  In May 2001 he sent a letter advising the VA 
of a new address and requesting a copy of his VA DD-214 (record 
of separation from service).

Thus, as shown by the above history, the Veteran never received 
notice of his responsibility to keep the VA apprised of any 
address changes, nor did he receive notice of the consequences of 
incarceration for a felony conviction on his right to receive his 
pension payments.  The RO has yet to consider whether this lack 
of notice constitutes "administrative error" which would render 
this debt invalid.  Thus remand is necessary to afford the RO 
opportunity to do so.  

Moreover, if following consideration of the above administrative 
error question, the RO continues to find the debt to be valid, 
further development will be necessary to ascertain the correct 
amount of the debt, and to determine whether a waiver of the debt 
is warranted.  

The debt in question was created pursuant to 38 C.F.R. § 3.666, 
which provides that a VA beneficiary who is incarcerated for a 
period in excess of sixty days for conviction of a felony shall 
have his pension benefits discontinued for the period beginning 
on the sixty-first day of such incarceration and ending on the 
day such incarceration ends.  38 U.S.C.A. § 5313 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.666 (2009).  Thus far the RO has 
clarified that the Veteran was paroled on May 17, 2001, as there 
are official documents of record which confirm this parole date.  
However, the date he was incarcerated remains unclear, as the 
Veteran only indicated that he was incarcerated in July 1999, but 
did not provide an exact date of incarceration.  There has also 
not been any confirmation as to his incarceration date from 
official sources, as they thus far have not cooperated with the 
VA in providing such information.  Thus, if the debt is 
determined to be valid, confirmation of the actual date he began 
incarceration is necessary, as the amount of the debt could be 
affected by such date.  

Finally, if the debt is deemed valid and without administrative 
error, further development pertaining to the question of 
entitlement to a waiver will be necessary.  Specifically it is 
noted that the Veteran continues to allege ongoing financial 
hardship, with this most recently being raised in his 
representative's brief of May 2010.  However his most recent 
financial status report (FSR) is dated in August 2006, with other 
FSR's dated prior to that month.  If necessary, he should be 
provided the opportunity to submit a more recent financial status 
report in addition to any other evidence to support his claims of 
financial hardship.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC/Committee on Waivers and 
Compromises should determine if the debt was 
valid.

2.  If the debt is determined to be valid, 
the RO/AMC/Committee on Waivers and 
Compromises should then consider all of the 
evidence of record (paying particular 
attention to the notices from January 1998, 
December 1998 and January 1999 that were 
returned as undeliverable) and adjudicate the 
issue of whether there was sole 
administrative error on the part of VA in the 
creation of the overpayment.

3.  Following completion of the above, and 
only if the debt is deemed to remain valid 
and without sole administrative error, the 
RO/AMC/Committee on Waivers and Compromises 
should contact the Veteran and ask him to 
provide any additional information he has as 
to the date (day/month/year) that his 
incarceration began.  Thereafter, only if the 
Veteran has clarified the date his 
incarceration began, the RO/AMC/Committee on 
Waivers and Compromises should prepare and 
associate with the claims file an itemized 
accounting of the Veteran's debt to reflect 
the following:

   (a) The amount of pension benefits paid to 
the Veteran during his incarceration from the 
date clarified by him to May 17, 2001.  
   
	(b) The amount of any funds withheld, 
paid, or otherwise credited towards the 
Veteran's overpayment since the creation 
thereof, including the nature or source of 
any such credited amount if able to be 
determined; 

	(c) The amount of currently outstanding 
debt.

4.  Thereafter, only if the debt is deemed to 
remain valid and without sole administrative 
error, the RO/AMC/Committee on Waivers and 
Compromises should provide a copy of the 
itemized accounting to the Veteran, and 
furnish him with the appropriate VA Form 20-
5655 (Financial Status Report) for reporting 
his current financial status.  Ask him to 
complete the form and return it to VA.

5.  Following completion of the above, the 
RO/AMC/Committee on Waivers and Compromises 
should readjudicate the appellant's claim.  
If the decision remains adverse to the 
appellant, he and his representative should 
be furnished a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board.  
The claims folder should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


